Citation Nr: 0114887	
Decision Date: 05/29/01    Archive Date: 06/04/01

DOCKET NO.  01-02 498	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to payment of educational assistance benefits 
under Chapter 30, Title 38, United States Code, for 
completion of an apprentice plumber program for the period 
September 1994 through June 1999.


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran apparently served on active duty from September 
1988 to September 1992.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2000 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's Application for VA Education Benefits, VA 
Form 22-1990, for plumbing training was received by the RO in 
August 2000.

3.  An Enrollment Certification, VA Form 22-1999, confirming 
enrollment as an apprentice plumber from September 26, 1994 
to June 7, 1999 was received by the RO in August 2000.


CONCLUSION OF LAW

The evidence does not satisfy the criteria for entitlement to 
educational assistance benefits under Chapter 30, Title 38, 
United States Code, for periods of enrollment prior to August 
17, 1999.  38 C.F.R. § 21.7131(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the notice and 
assistance provisions of the new legislation.  No additional 
pertinent evidence has been identified by the veteran, and 
the Board therefore finds that the record as it stands is 
complete and adequate for appellate review.  Further, the 
veteran and his representative have been adequately notified 
of the applicable laws and regulations regarding the criteria 
under which Chapter 30 educational benefits may be granted.  
The Board concludes that the discussions in the RO's 
decision, the statement of the case, and letters have 
informed the veteran and his representative of the 
information and evidence necessary to warrant entitlement to 
the benefit sought, and there has therefore been compliance 
with VA's notification requirement.  The Board therefore 
finds that the record as it stands is adequate to allow for 
equitable review of the veteran's claim and that no further 
action is necessary to meet the requirements of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Under the circumstances of this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit to flowing to the veteran are to be avoided).  
Moreover, given the completeness of the present record which 
shows substantial compliance with the notice/assistance 
provisions of the new legislation, the Board finds no 
prejudice to the veteran by proceeding with appellate review.

Educational assistance benefits are available to a veteran 
who first becomes a member of the Armed Forces or first 
enters on active duty as a member of the Armed Forces after 
June 30, 1985, and who served at least three years of 
continuous active duty or in the case of an individual whose 
initial period of active duty is less than three years, 
serves at least two year of continuous active duty.  38 
U.S.C.A. § 3011 (West 1991 & Supp. 2000) (as amended by 
Veterans Benefits and Health Care Improvement Act of 2000, 
Pub. L. No. 106-419, 114 Stat. 1822 (2000)); 38 C.F.R. § 
21.7042 (2000).

The material facts in this case are not in dispute.  The 
veteran's claim for Chapter 30 educational benefits (VA Form 
22-1990) was received on August 17, 2000.  Submitted in 
support of his claim was an Enrollment Certification, VA Form 
22-1999, also received on August 17, 2000, certifying the 
veteran's enrollment in a plumbing apprenticeship program 
during the period from September 26, 1994 to June 7, 1999. 

In a February 2001 statement of the case, the RO informed the 
veteran that VA could not pay educational benefits for 
periods of education prior to one year before the date of the 
veteran's claim, which is the date when his enrollment 
certification was received at the RO. 

The veteran asserts that throughout his career in the United 
States Army the GI Bill was promoted to him.  He was counting 
on the GI Bill for money to help pay for his college 
education.  After service he didn't know what he wanted to do 
and when he was offered a plumbing apprenticeship, he took 
it.  The veteran stated that for five straight years he went 
to school twice a week at night after work and he studied on 
weekends.  Two months after graduation he passed the State 
Board plumbing test and became a licensed plumber for the 
State of Oregon.  The veteran asserts that the entire time 
that he was in school he was never told that the GI Bill 
would provide money for plumbing school.  All that he had 
been told was that "college" was covered.  The veteran 
stated that it was not until recently that he learned from a 
fellow plumber that the GI Bill did provide money for 
plumbing school.  The veteran asserts that he is simply 
asking for the money he deserves and earned while protecting 
and serving his country in Desert Storm.  The veteran asks 
that an exception on the time length for submitting a claim 
for education benefits be made in his case, as he was unaware 
of the availability of the benefits for his choice of 
schooling.  He stated that if he had been aware he would have 
filed in a timely manner.

Applicable regulations governing the payment of Chapter 30 
educational benefits prohibit an award for any period earlier 
than one year prior to the date of receipt of the application 
or enrollment certification, whichever is later.  
Specifically, the date on which an award of educational 
assistance benefits commences is the latest of the following 
dates:  (i) the date the educational institution certifies 
under paragraph (b) or (c); (ii) one year before the date of 
the claim as determined by 21.1029(b); or (iii) the effective 
date of the approval of the course, or one year before the VA 
receives the approval notice, whichever is later.  38 C.F.R. 
§ 21.7131(a).

The veteran's application for benefits and enrollment 
certificate were received by the RO on August 17, 2000.  The 
award of Chapter 30 benefits based on that application is 
only available for training up to 12 months prior, i.e. 
conducted no earlier than August 17, 1999.  A period of 
enrollment, which ended on June 7, 1999, more than 14 months 
earlier, as is the case here, is not subject to retroactive 
payment of Chapter 30 educational assistance benefits based 
on the veteran's claim in August 2000.

The veteran does not dispute the fact that his request for 
reimbursement was filed late.  As noted above, he contends in 
his statements that he was unaware of his entitlement to 
receive Chapter 30 benefits for plumbing training and should 
not be penalized for not receiving proper information from 
the VA that kept him from making a timely application for 
benefits.  The Board notes that it is bound by the applicable 
law and regulations when determining claims for VA benefits.  
There is no statutory provision for any exceptions to the 
filing requirements that apply to this case.  Therefore, the 
Board finds that entitlement to educational benefits for the 
period from September 26, 1994 to June 7, 1999 is not 
warranted.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (where 
the law and not the evidence is dispositive, the claim should 
be denied or the appeal to the Board terminated because of 
the absence of legal merit or the lack of entitlement under 
the law).


ORDER

Entitlement to payment of educational assistance benefits 
under Chapter 30, Title 38, United States Code, for the 
completion of an apprentice plumber program for the period 
September 1994 through June 1999 is denied.


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals



 

